                                                                                      Case 2:19-cv-01284-JCM-VCF Document 153 Filed 05/17/21 Page 1 of 3



                                                                                  1 Michael W. Melendez
                                                                                    Nevada Bar No. 6741
                                                                                  2 COZEN O’CONNOR
                                                                                    3753 Howard Hughes Parkway, Suite 200
                                                                                  3 Las Vegas, NV 89169
                                                                                    Tel:    702.470.2330
                                                                                  4 Fax:    702.470.2370
                                                                                    Email: mmelendez@cozen.com
                                                                                  5
                                                                                    Attorneys for Defendant and Cross-Defendant
                                                                                  6 AXIS SURPLUS INSURANCE COMPANY

                                                                                  7

                                                                                  8                            UNITED STATES DISTRICT COURT
                                                                                  9                                   DISTRICT OF NEVADA
                                                                                 10

                                                                                 11 CENTEX HOMES, a Nevada general partnership,    Case No. 2:19-CV-01284-JCM-VCF
                                                                                 12               Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                                                                                   ORDER TO DISMISS WITH
                 3753 HOWARD HUGHES PKWY


                                                       LAS VEGAS, NEVADA 89169




                                                                                 13 v.                                             PREJUDICE DEFENDANT AXIS
COZEN O’CONNOR




                                                                                                                                   SURPLUS INSURANCE COMPANY
                                           SUITE 200




                                                                                 14 FINANCIAL PACIFIC INSURANCE
                                                                                    COMPANY, a California corporation; EVEREST
                                                                                 15 NATIONAL INSURANCE COMPANY, a
                                                                                    Delaware corporation; ST. PAUL FIRE AND
                                                                                 16 MARINE INSURANCE COMPANY, a
                                                                                    Connecticut corporation; ARCH SPECIALTY
                                                                                 17 INSURANCE COMPANY, a Nebraska
                                                                                    corporation; INTERSTATE FIRE & CASUALTY
                                                                                 18 COMPANY, an Illinois corporation;
                                                                                    LEXINGTON INSURANCE COMPANY, a
                                                                                 19 Delaware corporation; NAVIGATORS
                                                                                    SPECIALTY INSURANCE COMPANY, a New
                                                                                 20 York corporation; FEDERAL INSURANCE
                                                                                    COMPANY, an Indiana corporation; FIRST
                                                                                 21 MERCURY INSURANCE COMPANY, an
                                                                                    Illinois corporation, FIRST SPECIALTY
                                                                                 22 INSURANCE CORPORATION, a Missouri
                                                                                    corporation; and AXIS SURPLUS INSURANCE
                                                                                 23 COMPANY, an Illinois corporation,

                                                                                 24             Defendants.
                                                                                    ________________________________________
                                                                                 25 ______________________________________
                                                                                    AND RELATED COUNTERCLAIMS AND
                                                                                 26 CROSS-CLAIMS.

                                                                                 27

                                                                                 28


                                                                                      STIPULATION & ORDER TO DISMISS AXIS                       Case No. 2:19-CV-01284
                                                                                      Case 2:19-cv-01284-JCM-VCF Document 153 Filed 05/17/21 Page 2 of 3



                                                                                  1         It is hereby STIPULATED by and between plaintiff and counderclaim defendant Centex
                                                                                  2 Homes (“Centex”) and defendant and cross-defendant AXIS Surplus Insurance Company (“AXIS”)

                                                                                  3 that Centex’ claims against AXIS be dismissed with prejudice pursuant to Federal Rule of Procedure

                                                                                  4 41(a)(2), each party to bear its own attorneys’ fees and costs.

                                                                                  5 Dated: May 10, 2021                           COZEN O’CONNOR
                                                                                  6
                                                                                                                                  By: /s/ Michael W. Melendez
                                                                                  7                                                   Michael W. Melendez
                                                                                                                                      Nevada Bar No. 6741
                                                                                  8                                                   COZEN O’CONNOR
                                                                                                                                      3753 Howard Hughes Parkway, Suite 200
                                                                                  9                                                   Las Vegas, NV 89169
                                                                                                                                      Tel:    702.470.2330
                                                                                 10                                                   Fax:    702.470.2355
                                                                                                                                      Email: mmelendez@cozen.com
                                                                                 11
                                                                                                                                       Attorneys for Defendant
                                                                                 12                                                    AXIS SURPLUS INSURANCE COMPANY
                 3753 HOWARD HUGHES PKWY




                                                                                 13
                                                       LAS VEGAS, NEVADA 89169
COZEN O’CONNOR




                                                                                      Dated: May 17, 2021                         PAYNE & FEARS LLP
                                           SUITE 200




                                                                                 14

                                                                                 15                                               By: /s/ Sarah J. Odia
                                                                                                                                      Sarah J. Odia
                                                                                 16                                                   Nevada Bar No. 11053
                                                                                                                                      PAYNE & FEARS
                                                                                 17                                                   6385 S. Rainbow Boulevard, Suite 220
                                                                                                                                      Las Vegas, NV 89118
                                                                                 18                                                   Tel:     702.851.0300
                                                                                                                                      Fax:     702.851.0315
                                                                                 19                                                   Email: sjo@paynefears.com
                                                                                 20                                                       Attorneys for Plaintiff and Counterclaim
                                                                                                                                          Defendant CENTEX HOMES
                                                                                 21
                                                                                                                                  ORDER
                                                                                 22

                                                                                 23         It is hereby ORDERED that plaintiff and counterclaim defendant Centex Homes’ claims

                                                                                 24 against defendant and cross-defendant AXIS Surplus Insurance Company are DISMISSED WITH

                                                                                 25 PREJUDICE, each side to bear its own fees and costs.

                                                                                 26 Dated: May 17, 2021.
                                                                                                                                  __________________________________________
                                                                                 27                                               THE HONORABLE JAMES C. MAHAN
                                                                                 28                                               UNITED STATES DISTRICT JUDGE


                                                                                      STIPULATION & ORDER TO DISMISS AXIS             1                         Case No. 2:19-CV-01284
                                                                                      Case 2:19-cv-01284-JCM-VCF Document 153 Filed 05/17/21 Page 3 of 3



                                                                                  1                                   CERTIFICATE OF SERVICE
                                                                                  2

                                                                                  3          I am a citizen of the United States and employed in San Francisco County, California. I am

                                                                                  4 over the age of eighteen years and not a party to the within-entitled action. My business address is

                                                                                  5 Cozen O’Connor, 101 Montgomery Street, Suite 1400, San Francisco, CA 94104.

                                                                                  6          On May 17, 2021, I served the following document:

                                                                                  7                 STIPULATION AND [PROPOSED] ORDER TO DISMISS WITH
                                                                                                    PREJUDICE DEFENDANT AXIS SURPLUS INSURANCE COMPANY
                                                                                  8
                                                                                      in the matter of Centex Homes v. Financial Pacific Insurance Company, et al., United States
                                                                                  9
                                                                                      District Court, District of Nevada, Case No. 2:19-cv-01284, in the following manner:
                                                                                 10
                                                                                             :      By electronic service. Pursuant to Local Rule LR IC 4-1 of the United States
                                                                                 11                 District Court for the District of Nevada, the above-referenced document was
                                                                                                    electronically filed and served on all appearing parties through the Notice of
                                                                                 12                 Electronic Filing automatically generated by  y the Court.
                 3753 HOWARD HUGHES PKWY


                                                       LAS VEGAS, NEVADA 89169




                                                                                 13
COZEN O’CONNOR

                                           SUITE 200




                                                                                 14
                                                                                                                                                        Erika Calderon
                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28


                                                                                      STIPULATION & ORDER TO DISMISS AXIS            2                       Case No. 2:19-CV-01284
